DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 4, 7, and 10 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Pedersen (U.S. Publication 2012/0279572) in view of Markfelt (U.S. Patent 3,819,157). 
Regarding claim 1, Pedersen teaches a mixing chamber (paragraph 77 process tank); a water subsystem comprising: a pressurized water supply for generating a pressurized water stream at a first pressure and supplying the pressurized water stream to the mixing chamber (see paragraph 77 which teaches a low pressure above a surface of the liquid, the water and pressure value are considered intended use of the mixer); and a powder fluidization subsystem (see figure 1) comprising: a pressurized air supply for generating a pressurized air stream at a second pressure (item 30 which would inherently require a gaseous medium for providing pressurized gas, the gas being worked upon is considered intended use); a powder supply for supplying a powder configured for mixing with water to produce the gel (item 41 powder gas flow would inherently require a powder); and a metering valve for metering the powder from the powder supply into the pressurized air stream to produce a fluidized powder supply at the second pressure (item 20, the flow would inherently have a pressure reading on a second pressure); wherein the fluidized powder supply is introduced to the pressurized water stream in the mixing chamber to hydrate the powder in the fluidized powder supply therein to form the gel (paragraph 85 teaches feeding gaseous flow medium into the process tank, the materials being 
Regarding claim 1, Pedersen is silent to a connection to a source of pressurized water supply and as the pressurized water stream moves in the flow direction. 
Regarding claim 1, Markfelt teaches a connection to a source of pressurized water supply (item 46 threaded portion is considered a connection, column 3 lines 24-29 teaches a supply of water under pressure) and as the pressurized water stream moves in a flow direction (water flowing in towards item 50 is considered in a flow direction) for a mixer in which powder is fed into a stream of pressurized air (powder in item 12 and column 3 lines 14-17). Regarding claim 10, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the location of the flow directions in order to allow for more convenient delivery of the gel since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one of ordinary skill in the art to modify the mixer of Pedersen with the feeding configuration of Markfelt in order to better control the degree of mixing. 
Regarding claim 2, Pedersen teaches wherein the powder supply comprises a pressure vessel (the channel in 21 through which material feeds from items 33 and 41 is considered reading on a pressure vessel).
Regarding claim 3, Pedersen teaches wherein the mixing chamber physically constrains the pressurized water supply and the fluidized powder supply for mixing thereof (see paragraph 7 which teaches mixing powder gas and liquid in a process vessel, the process vessel is considered inherently being able to constrain the materials being worked upon in order to function as described in the publication).
Regarding claim 4, Pedersen teaches further comprising a vacuum pressurization subsystem to supply the powder to the pressure vessel (paragraph 27 positive displacement pump). 
Regarding claim 7, Pedersen teaches wherein the pressurized air supply is achieved by an air compressor (the positive displacement pump in paragraph 27 is considered reading on an air compressor).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (U.S. Publication 2012/0279572) in view of Markfelt (U.S. Patent 3,819,157) in further view of Obergfell (U.S. Patent 3,244,407).
Regarding claim 11, Pedersen is silent to a variable drive for the valve. 
Regarding claim 11, Obergfell teaches an apparatus for controlling the flow of a slurry (left column lines 10-15) with a variable speed control device (left column lines 45-51). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Pedersen in view of Markfelt with the variable speed control device of Obergfell in order to better control the flow of material in the mixing operation.

Claims 5, 12, 13, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (U.S. Publication 2012/0279572) in view of Markfelt (U.S. Patent 3,819,157) in further view of Philippi (U.S. Publication 2004/0256106).
Regarding claim 13, Pedersen teaches a method of producing a liquid and powder mixture (paragraph 5); providing a pressurized water stream at a first pressure (see paragraph 77 which teaches a low pressure above a surface of the liquid); providing a powder configured for mixing with water to produce the mixture (paragraph 5); providing a pressurized air stream at a second pressure, the second pressure greater than the first pressure (paragraph 7); metering the powder into the pressurized air stream to fluidize the powder into a fluidized powder supply 
Regarding claim 5, Pedersen is silent to the water pump. Regarding claim 13, 14, and 19 Pedersen is silent to the water and the gel. Pedersen is silent to the language of claim 15. 
Regarding claim 5, Phillippi teaches using a pump to pressurize and transfer water (paragraph 33). Regarding claim 12 and 15, Phillippi teaches the use of storage tanks (while paragraph 26 teaches reducing the use of storage tanks, it’s known in the art that gel can be stored in a tank after mixing). Regarding claim 13, Philippi teaches mixing powder and a liquid, specifically water, to produce a gel (paragraph 2). 
It would have been obvious to one of ordinary skill in the art to modify the gel mixing tank of Pedersen in view of Markfelt with the assembly of Phillippi in order to have a more streamlined mixing operation and to produce a desired product.

Claim 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (U.S. Publication 2012/0279572) in view of Markfelt (U.S. Patent 3,819,157) in further view of Saffioti (U.S. Publication 2013/0142006). 
Pedersen is silent to the language of claims 6, 8, and 9. 
Regarding claims 6, 8, and 9 Saffioti teaches a hydration unit utilizing a flow meter and a pressure transducer (paragraph 12 teaches a transducer and a pressure gauge). 
It would have been obvious to one of ordinary skill in the art to modify the gel mixer of Pedersen in view of Markfelt with the measurement tools of Saffioti in order to better control the mixing operation.

Claims 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (U.S. Publication 2012/0279572) in view of Markfelt (U.S. Patent 3,819,157) in view of Philippi (U.S. Publication 2004/0256106) in further view of Saffioti U.S. Publication 2013/0142006).
Regarding claim 16, Pedersen teaches two pressures (paragraph 7).
Pedersen is silent to the language of claims 16, 17, and 18. 
Regarding claim 16, Saffioti teaches monitoring pressure of the mixing operation (paragraph 12). Regarding claim 17, Saffioti teaches further comprising monitoring a flow volume of the pressurized water stream, wherein the metering of the powder is conducted at a flow rate/volume based on the flow volume and a selected mixture concentration (paragraph 28).
It would have been obvious to one of ordinary skill in the art to modify the invention of Pedersen in view of Markfelt with the monitoring configuration of Saffioti in order to better control the mixing operation. Regarding claim 18, absent any unexpected results, it would have been obvious to pick the amount of materials needed based on a desired product since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
The remarks are considered persuasive in light of the amendments to claim 1 and 13, specifically the amended claim language regarding the flow direction of pressurized water as claimed in both independent claims.  A new ground of rejection is provided necessitated by amendment to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANSHU BHATIA/Primary Examiner, Art Unit 1774